Title: From Benjamin Franklin to Thomas Digges, 26 February 1780
From: Franklin, Benjamin
To: Digges, Thomas


Dear Sir
Passy Feb. 26. 1780.
I comply’d readily with your late Recommendations, placing faith in the Declaration of the Parties, that the Transaction was bonafide intended, for the Purpose mentioned, getting home their Property. If this should be extended to cover an illicit Trade, it will when discovered effectually put a Stop to such Operations. I see by some thing in a late paper from that Country, that they begin to suspect them.
The not complying with The Paroles is doubly provoking, not only by the refusal of what is Just, but by so long delaying the Refusal and keeping the matter in suspense. This however I put into a Bag I keep for small Accounts that may or may not some time or other be ballanced. We have so many greater Injuries to complain of that such little ones may at present without much Inconvenience pass unnotic’d.— So I urge that point no more, but shall send over English Prisoners for all the americans Brought hither, I have Thoughts though of requiring by a public advertisement the People releas’d upon their parole, to render themselves here accordingly, as many of Them engag’d to do in failure of Sending Americans in their Places. But I do not flatter myself that a Single Englishman will have Honour enough to comply with the Requisition. So corrupt are become the Morals of that once generous and virtuous Nation.—
I wrote to you before about the affair of Capt. Cook, I have only to add, that the Duke de Croy Governor of Calais and Picardy, in my Opinion might with great Propriety be presented with one of those Medals as he zealously and industriously promoted the giving Orders to The arm’d Vessels of france and America, not to molest that celebrated Navigator. If therefore the society should imagine any Inconvenience in giving a Medal to me under present Circumstances, I would easily excuse their not doing it, if they give it to him.
Your Bill drawn for the Maps, &c. is long Since paid, and I lately sent you an advance of 100£ which I hope you receiv’d.
With great Esteem, I am, Dear sir.
Mr. Digges
